Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is responsive to the Remarks filed 15 November 2021. There being no substantive amendments therein, claims 1, 3, and 5-22 remain pending and presently under consideration in this application.
Claim Objections
Applicants did not file amendments concurrently with the Remarks filed 15 November 2021, yet allege that the “claims are now clearer”? 
Claim 1 are objected to because of the following informalities including, but not limited to the following example in claim 1:
    PNG
    media_image1.png
    253
    565
    media_image1.png
    Greyscale
; claim 1 remains clearly indistinguishable. Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-22 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (U.S. Patent No. 9,963,637) in view of  Goetz et al. (U.S. Patent Application Publication No. 2017/0037316).
Lee et al. discloses a liquid crystal composition and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula CLY1 as represented by 
    PNG
    media_image2.png
    121
    392
    media_image2.png
    Greyscale
 in amount as is now claimed of 0.1 to 3% by weight (column 5, line 50+), Lee et al. also disclose the further incorporation of at least one polymerizable compound inclusive of the compound of the present formulae (I) as represented by 
    PNG
    media_image3.png
    42
    405
    media_image3.png
    Greyscale
 (column 14, line 52) and M1 through M35 (column 16, line 1+), at least one compound inclusive of the compounds of the present formulae (CY) and (PY) as represented by 
    PNG
    media_image4.png
    240
    425
    media_image4.png
    Greyscale
 (column 25, line 10+), at least one compound inclusive of the compounds of the present formulae (AN) and (AY) as represented by 
    PNG
    media_image5.png
    213
    400
    media_image5.png
    Greyscale
 (column 31, line 50+), at least one compound inclusive of the compound of the present formula (ZK) as represented by 
    PNG
    media_image6.png
    94
    427
    media_image6.png
    Greyscale
 (column 38, line 42+), and at least one compound inclusive of the compound of the present formula (DK) as represented by 
    PNG
    media_image7.png
    89
    418
    media_image7.png
    Greyscale
 (column 40, line 40+). The inventive liquid crystal composition also further comprises (column 61, line 56+) phenanthrenes of formula PH 
    PNG
    media_image8.png
    122
    267
    media_image8.png
    Greyscale
and/or dibenzofurans of 
    PNG
    media_image9.png
    113
    353
    media_image9.png
    Greyscale
, but here is no disclosure of dibenzothiophenes. 
Goetz et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of A) a polymerizable component comprising a polymerizable compound ([0230], [0238]) inclusive of the polymerizable compounds of the present formulae I as represented therein my the compounds in Table E (beginning on page 60, and a B) liquid crystal component which includes one or more compounds selected from the following ([0158], [0162]) in an amount  of 0.5 to 15%by weight ([0161]): phenanthrenes of formula 
    PNG
    media_image10.png
    238
    370
    media_image10.png
    Greyscale
, dibenzofurans of general formula

    PNG
    media_image11.png
    132
    399
    media_image11.png
    Greyscale
and more specific formulae 
    PNG
    media_image12.png
    319
    417
    media_image12.png
    Greyscale
, and dibenzothiophenes of general formula 
    PNG
    media_image13.png
    138
    395
    media_image13.png
    Greyscale
 and more specific formulae 
    PNG
    media_image14.png
    323
    397
    media_image14.png
    Greyscale
. 

The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the references, they constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument to the effect that “without the guidance of this application, one of ordinary skill in the art would not have had a reason to make the combination made by the Office Action”, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The use of dibenzothiophenes in liquid crystal compositions as well as in an amount inclusive of the range as claimed, does not include knowledge gleaned only from the applicant's disclosure since is well within the level of ordinary skill at the time the claimed invention was made, as illustrated in Goetz et al. The motivation to incorporate a dibenzothiophenes in liquid crystal composition in lieu of either phenanthrenes and/or  dibenzofurans does not include knowledge gleaned only from the applicant's disclosure as it is likewise within the level of ordinary skill at the time the claimed invention was made, as illustrated in Goetz et al. Applicants’ arguments to the effect that “there must be some reason or rationale for the specific combination and that applicants claims cannot serve as a blueprint for the combination” have been fully considered but they are not persuasive.
 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, even though applicants may have a different reason for combining, it would have been obvious to one of ordinary skill at the time the claimed invention was made to combine dibenzothiophenes with phenanthrenes and dibenzofurans, as taught in Goetz et al. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In response to applicants’ arguments referring to the examples therein the specification as originally filed as demonstrative of the unexpected results achieved twih the liquid crystal composition of the present claims,  the Examiner notes that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722